Exhibit 10.1

 

Execution Version

 

Talecris Biotherapeutics Holdings Corp.

 

7.75% Senior Notes due 2016

 

REGISTRATION RIGHTS AGREEMENT

 

October 21, 2009

 

Morgan Stanley & Co. Incorporated

Goldman, Sachs & Co.

Wells Fargo Securities, LLC

Citigroup Global Markets Inc.

As Representatives of the Initial Purchasers

c/o Morgan Stanley & Co. Incorporated

      1585 Broadway,

      New York, NY 10036

 

Ladies and Gentlemen:

 

Talecris Biotherapeutics Holdings Corp., a corporation organized under the laws
of Delaware (the “Company”), proposes to issue and sell to certain purchasers
(the “Initial Purchasers”), for whom you (the “Representatives”) are acting as
representatives, its 7.75% Senior Notes due 2016 (the “Notes”) to be guaranteed
(the “Guarantees” and, together with the Notes, “the Securities”) by the
entities listed in Schedule A (the “Guarantors”), upon the terms set forth in
the Purchase Agreement among the Company, the Guarantors and the Representatives
dated October 16, 2009 (the “Purchase Agreement”) relating to the initial
placement (the “Initial Placement”) of the Securities.  To induce the Initial
Purchasers to enter into the Purchase Agreement and to satisfy a condition to
your obligations thereunder, the Company agrees with you for your benefit and
the benefit of the holders from time to time of the Securities (including the
Initial Purchasers) (each a “Holder” and, collectively, the “Holders”), as
follows:

 


1.             DEFINITIONS.  CAPITALIZED TERMS USED HEREIN WITHOUT DEFINITION
SHALL HAVE THEIR RESPECTIVE MEANINGS SET FORTH IN THE PURCHASE AGREEMENT.  AS
USED IN THIS AGREEMENT, THE FOLLOWING CAPITALIZED DEFINED TERMS SHALL HAVE THE
FOLLOWING MEANINGS:


 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Affiliate” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.

 

“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

 

1

--------------------------------------------------------------------------------


 

“Closing Date” shall mean the date of the first issuance of the Securities.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Deferral Period” shall have the meaning indicated in Section 4(j)(ii) hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Exchange Offer Registration Period” shall mean the period following the
consummation of the Registered Exchange Offer and ending on the earlier of
(i) the 90th day following consummation of the Registered Exchange Offer or such
longer period if extended pursuant to Section 4(j) as a result of the occurrence
of any of the events set forth in Sections 4(b)(ii) through (v) hereof and
(ii) such time as no Exchanging Dealer holds Registrable Securities, exclusive
of any period during which any stop order shall be in effect suspending the
effectiveness of the Exchange Offer Registration Statement.

 

“Exchange Offer Registration Statement” shall mean a registration statement of
the Company on an appropriate form under the Act with respect to the Registered
Exchange Offer, all amendments and supplements to such registration statement,
including post-effective amendments thereto, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.

 

“Exchanging Dealer” shall mean any Holder (which may include any Initial
Purchaser) that is a Broker-Dealer and elects to exchange any Securities that it
acquired for its own account as a result of market-making activities or other
trading activities (but not directly from the Company or any Affiliate of the
Company) for New Securities.

 

“Final Memorandum” shall mean the offering memorandum, dated October 16, 2009,
relating to the Securities, including any and all exhibits thereto and any
information incorporated by reference therein as of such date.

 

“FINRA Rules” shall mean the Conduct Rules of The Financial Industry Regulatory
Authority.

 

“Holder” shall have the meaning set forth in the preamble hereto.

 

“Indenture” shall mean the Indenture relating to the Securities, dated as of
October 21, 2009, between the Company, the Guarantors and The Bank of New York
Mellon Trust Company, N.A., as trustee, as the same may be amended from time to
time in accordance with the terms thereof.

 

“Initial Placement” shall have the meaning set forth in the preamble hereto.

 

“Initial Purchaser” shall have the meaning set forth in the preamble hereto.

 

“Issuer FWP” shall mean the “issuer free writing prospectus” as defined in
Rule 433 under the Act.

 

2

--------------------------------------------------------------------------------


 

“Losses” shall have the meaning set forth in Section 6(d) hereof.

 

“Majority Holders” shall mean, on any date, Holders of a majority of the
aggregate principal amount of Securities registered under a Registration
Statement.

 

“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any, under
a Registration Statement.

 

“New Securities” shall mean debt securities of the Company identical in all
material respects to the Securities (except that the transfer restrictions shall
be modified or eliminated, as appropriate) to be issued under the Indenture.

 

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Act), as amended or supplemented
by any prospectus supplement, with respect to the terms of the offering of any
portion of the Securities or the New Securities covered by such Registration
Statement, and all amendments and supplements thereto, including any and all
exhibits thereto and any information incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

 

“Registered Exchange Offer” shall mean the proposed offer of the Company to
issue and deliver to the Holders of the Securities that are not prohibited by
any law or policy of the Commission from participating in such offer, in
exchange for the Securities, a like aggregate principal amount of the New
Securities.

 

“Registrable Securities” shall mean (i) Securities other than those that have
been (A) registered under a Registration Statement and disposed of in accordance
therewith or (B) distributed to the public pursuant to Rule 144 under the Act or
any successor rule or regulation thereto that may be adopted by the Commission
and (ii) any New Securities resale of which by the Holder thereof requires
compliance with the prospectus delivery requirements of the Act.

 

“Registration Default Damages” shall have the meaning set forth in Section 8
hereof.

 

“Registration Statement” shall mean any Exchange Offer Registration Statement or
Shelf Registration Statement that covers any of the Securities or the New
Securities pursuant to the provisions of this Agreement, any amendments and
supplements to such registration statement, including post-effective amendments
(in each case including the Prospectus contained therein), all exhibits thereto
and all material incorporated by reference therein.

 

“Securities” shall have the meaning set forth in the preamble hereto.

 

“Shelf Registration” shall mean a registration effected pursuant to Section 3
hereof.

 

“Shelf Registration Period” has the meaning set forth in Section 3(b) hereof.

 

3

--------------------------------------------------------------------------------


 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 3 hereof which covers some or
all of the Securities or New Securities, as applicable, on an appropriate form
under Rule 415 under the Act, or any similar rule that may be adopted by the
Commission, amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

 

“Underwriter” shall mean any underwriter of Securities in connection with an
offering thereof under a Shelf Registration Statement.

 


2.             REGISTERED EXCHANGE OFFER.  (A) UNLESS THE REGISTERED EXCHANGE
OFFER SHALL NOT BE PERMISSIBLE UNDER APPLICABLE LAW OR COMMISSION POLICY, THE
COMPANY SHALL PREPARE AND, NOT LATER THAN 180 DAYS FOLLOWING THE CLOSING DATE
(OR IF SUCH DAY IS NOT A BUSINESS DAY, THE NEXT SUCCEEDING BUSINESS DAY), SHALL
FILE WITH THE COMMISSION THE EXCHANGE OFFER REGISTRATION STATEMENT WITH RESPECT
TO THE REGISTERED EXCHANGE OFFER.  THE COMPANY SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO CAUSE THE EXCHANGE OFFER REGISTRATION STATEMENT TO BECOME
EFFECTIVE UNDER THE ACT WITHIN 240 DAYS OF THE CLOSING DATE (OR IF SUCH DAY IS
NOT A BUSINESS DAY, THE NEXT SUCCEEDING BUSINESS DAY).


 


(B)           UPON THE EFFECTIVENESS OF THE EXCHANGE OFFER REGISTRATION
STATEMENT, THE COMPANY SHALL AS SOON AS PRACTICABLE COMMENCE THE REGISTERED
EXCHANGE OFFER, IT BEING THE OBJECTIVE OF SUCH REGISTERED EXCHANGE OFFER TO
ENABLE EACH HOLDER SO ELECTING TO EXCHANGE SECURITIES FOR NEW SECURITIES
(ASSUMING THAT SUCH HOLDER IS NOT AN AFFILIATE OF THE COMPANY, ACQUIRES THE NEW
SECURITIES IN THE ORDINARY COURSE OF SUCH HOLDER’S BUSINESS, HAS NO ARRANGEMENTS
WITH ANY PERSON TO PARTICIPATE IN THE DISTRIBUTION OF THE NEW SECURITIES AND IS
NOT PROHIBITED BY ANY LAW OR POLICY OF THE COMMISSION FROM PARTICIPATING IN THE
REGISTERED EXCHANGE OFFER) TO TRADE SUCH NEW SECURITIES FROM AND AFTER THEIR
RECEIPT WITHOUT ANY LIMITATIONS OR RESTRICTIONS UNDER THE ACT AND WITHOUT
MATERIAL RESTRICTIONS UNDER THE SECURITIES LAWS OF A SUBSTANTIAL PROPORTION OF
THE SEVERAL STATES OF THE UNITED STATES.  THE COMPANY SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO CONSUMMATE THE REGISTERED EXCHANGE OFFER NO LATER THAN 45
DAYS AFTER THE EXCHANGE OFFER REGISTRATION STATEMENT IS DECLARED EFFECTIVE.


 


(C)           IN CONNECTION WITH THE REGISTERED EXCHANGE OFFER, THE COMPANY
SHALL:


 

(I)            MAIL TO EACH HOLDER A COPY OF THE PROSPECTUS FORMING PART OF THE
EXCHANGE OFFER REGISTRATION STATEMENT, TOGETHER WITH AN APPROPRIATE LETTER OF
TRANSMITTAL AND RELATED DOCUMENTS; PROVIDED, THAT THE COMPANY SHALL ONLY BE
REQUIRED TO MAIL SUCH PROSPECTUS TO HOLDERS OF WHICH THE COMPANY ARE AWARE AFTER
DUE INQUIRY;

 

(II)           KEEP THE REGISTERED EXCHANGE OFFER OPEN FOR NOT LESS THAN 20
BUSINESS DAYS AFTER THE DATE NOTICE THEREOF IS MAILED TO THE HOLDERS (OR, IN
EACH CASE, LONGER IF REQUIRED BY APPLICABLE LAW) (THE “EXPIRATION DATE”);

 

4

--------------------------------------------------------------------------------


 

(III)          USE ITS COMMERCIALLY REASONABLE EFFORTS TO KEEP THE EXCHANGE
OFFER REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE ACT, SUPPLEMENTED
AND AMENDED AS REQUIRED, UNDER THE ACT TO ENSURE THAT IT IS AVAILABLE FOR SALES
OF NEW SECURITIES BY EXCHANGING DEALERS DURING THE EXCHANGE OFFER REGISTRATION
PERIOD;

 

(IV)          CAUSE THE EXCHANGE OFFER REGISTRATION STATEMENT AND THE RELATED
PROSPECTUS AND ANY AMENDMENT OR SUPPLEMENT THERETO, AS OF THE EFFECTIVE DATE OF
THE EXCHANGE OFFER REGISTRATION STATEMENT OR SUCH AMENDMENT OR SUPPLEMENT,
(A) TO COMPLY IN ALL MATERIAL RESPECTS WITH THE APPLICABLE REQUIREMENTS OF THE
ACT; AND (B) NOT TO CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO
MAKE THE STATEMENTS THEREIN (IN THE CASE OF THE PROSPECTUS, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT MISLEADING; IT BEING UNDERSTOOD
THAT THE COMPANY SHALL NOT BE SO RESPONSIBLE FOR WRITTEN INFORMATION FURNISHED
TO THE COMPANY BY OR ON BEHALF OF HOLDERS EXPRESSLY FOR USE THEREIN;

 

(V)           UTILIZE THE SERVICES OF A DEPOSITARY FOR THE REGISTERED EXCHANGE
OFFER WITH AN ADDRESS IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, WHICH MAY BE
THE TRUSTEE OR AN AFFILIATE OF THE TRUSTEE;

 

(VI)          PERMIT HOLDERS TO WITHDRAW TENDERED SECURITIES AT ANY TIME PRIOR
TO THE CLOSE OF BUSINESS, NEW YORK TIME, ON THE LAST BUSINESS DAY ON WHICH THE
REGISTERED EXCHANGE OFFER IS OPEN;

 

(VII)         PRIOR TO EFFECTIVENESS OF THE EXCHANGE OFFER REGISTRATION
STATEMENT, PROVIDE A SUPPLEMENTAL LETTER TO THE COMMISSION (A) STATING THAT THE
COMPANY IS CONDUCTING THE REGISTERED EXCHANGE OFFER IN RELIANCE ON THE POSITION
OF THE COMMISSION IN EXXON CAPITAL HOLDINGS CORPORATION (PUB. AVAIL. MAY 13,
1988), MORGAN STANLEY AND CO., INC. (PUB. AVAIL. JUNE 5, 1991); AND
(B) INCLUDING A REPRESENTATION THAT THE COMPANY HAS NOT ENTERED INTO ANY
ARRANGEMENT OR UNDERSTANDING WITH ANY PERSON TO DISTRIBUTE THE NEW SECURITIES TO
BE RECEIVED IN THE REGISTERED EXCHANGE OFFER AND THAT, TO THE BEST OF THE
COMPANY’S INFORMATION AND BELIEF, EACH HOLDER PARTICIPATING IN THE REGISTERED
EXCHANGE OFFER IS ACQUIRING THE NEW SECURITIES IN THE ORDINARY COURSE OF
BUSINESS AND HAS NO ARRANGEMENT OR UNDERSTANDING WITH ANY PERSON TO PARTICIPATE
IN THE DISTRIBUTION OF THE NEW SECURITIES; AND

 

(VIII)        COMPLY IN ALL RESPECTS WITH ALL APPLICABLE LAWS.


 


(D)           AS SOON AS PRACTICABLE AFTER THE CLOSE OF THE REGISTERED EXCHANGE
OFFER, THE COMPANY SHALL:

 

(I)            ACCEPT FOR EXCHANGE ALL SECURITIES VALIDLY TENDERED AND NOT
VALIDLY WITHDRAWN PURSUANT TO THE REGISTERED EXCHANGE OFFER;

 

(II)           DELIVER TO THE TRUSTEE FOR CANCELLATION IN ACCORDANCE WITH
SECTION 4(R) ALL SECURITIES SO ACCEPTED FOR EXCHANGE; AND

 

5

--------------------------------------------------------------------------------


 

(III)          CAUSE THE TRUSTEE AS SOON AS PRACTICABLE TO AUTHENTICATE AND
DELIVER TO EACH HOLDER OF SECURITIES A PRINCIPAL AMOUNT OF NEW SECURITIES EQUAL
TO THE PRINCIPAL AMOUNT OF THE SECURITIES OF SUCH HOLDER SO ACCEPTED FOR
EXCHANGE.

 


(E)           EACH HOLDER HEREBY ACKNOWLEDGES AND AGREES THAT ANY BROKER-DEALER
AND ANY SUCH HOLDER USING THE REGISTERED EXCHANGE OFFER TO PARTICIPATE IN A
DISTRIBUTION OF THE NEW SECURITIES (X) COULD NOT UNDER COMMISSION POLICY AS IN
EFFECT ON THE DATE OF THIS AGREEMENT RELY ON THE POSITION OF THE COMMISSION IN
EXXON CAPITAL HOLDINGS CORPORATION (PUB. AVAIL. MAY 13, 1988) AND MORGAN STANLEY
AND CO., INC. (PUB. AVAIL. JUNE 5, 1991), AS INTERPRETED IN THE COMMISSION’S
LETTER TO SHEARMAN & STERLING DATED JULY 2, 1993 AND SIMILAR NO-ACTION LETTERS;
AND (Y) MUST COMPLY WITH THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS
OF THE ACT IN CONNECTION WITH ANY SECONDARY RESALE TRANSACTION, WHICH MUST BE
COVERED BY AN EFFECTIVE REGISTRATION STATEMENT CONTAINING THE SELLING SECURITY
HOLDER INFORMATION REQUIRED BY ITEM 507 OR 508, AS APPLICABLE, OF REGULATION S-K
UNDER THE ACT IF THE RESALES ARE OF NEW SECURITIES OBTAINED BY SUCH HOLDER IN
EXCHANGE FOR SECURITIES ACQUIRED BY SUCH HOLDER DIRECTLY FROM THE COMPANY OR ONE
OF ITS AFFILIATES.  ACCORDINGLY, EACH HOLDER PARTICIPATING IN THE REGISTERED
EXCHANGE OFFER SHALL BE REQUIRED TO REPRESENT TO THE COMPANY THAT, AT THE TIME
OF THE CONSUMMATION OF THE REGISTERED EXCHANGE OFFER:

 

(I)            ANY NEW SECURITIES RECEIVED BY SUCH HOLDER WILL BE ACQUIRED IN
THE ORDINARY COURSE OF BUSINESS;

 

(II)           SUCH HOLDER WILL HAVE NO ARRANGEMENT OR UNDERSTANDING WITH ANY
PERSON TO PARTICIPATE IN THE DISTRIBUTION OF THE SECURITIES OR THE NEW
SECURITIES WITHIN THE MEANING OF THE ACT; AND

 

(III)          SUCH HOLDER IS NOT AN AFFILIATE OF THE COMPANY;

 


(F)            IF ANY INITIAL PURCHASER DETERMINES THAT IT IS NOT ELIGIBLE TO
PARTICIPATE IN THE REGISTERED EXCHANGE OFFER WITH RESPECT TO THE EXCHANGE OF
SECURITIES CONSTITUTING ANY PORTION OF AN UNSOLD ALLOTMENT, AT THE REQUEST OF
SUCH INITIAL PURCHASER WITHIN 20 DAYS AFTER THE CONSUMMATION OF THE EXCHANGE
OFFER, THE COMPANY SHALL ISSUE AND DELIVER TO SUCH INITIAL PURCHASER
(EXCLUSIVELY FOR RESALE UNDER A SHELF REGISTRATION STATEMENT OR PURSUANT TO AN
APPLICABLE EXEMPTION FROM REGISTRATION) OR THE PERSON PURCHASING NEW SECURITIES
REGISTERED UNDER A SHELF REGISTRATION STATEMENT AS CONTEMPLATED BY SECTION 3
HEREOF FROM SUCH INITIAL PURCHASER, IN EXCHANGE FOR SUCH SECURITIES, A LIKE
PRINCIPAL AMOUNT OF NEW SECURITIES.  THE COMPANY SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO CAUSE THE CUSIP SERVICE BUREAU TO ISSUE THE SAME CUSIP
NUMBER FOR SUCH NEW SECURITIES AS FOR NEW SECURITIES ISSUED PURSUANT TO THE
REGISTERED EXCHANGE OFFER.


 


3.             SHELF REGISTRATION.  (A) IF (I) DUE TO ANY CHANGE IN LAW OR
APPLICABLE INTERPRETATIONS THEREOF BY THE COMMISSION’S STAFF, THE COMPANY
DETERMINES UPON ADVICE OF ITS OUTSIDE COUNSEL THAT IT IS NOT PERMITTED TO EFFECT
THE REGISTERED EXCHANGE OFFER AS CONTEMPLATED BY SECTION 2 HEREOF; (II) FOR ANY
OTHER REASON THE REGISTERED EXCHANGE OFFER IS NOT CONSUMMATED WITHIN 285 DAYS OF
THE CLOSING DATE; (III) ANY INITIAL PURCHASER SO REQUESTS WITHIN 20 DAYS AFTER
THE CONSUMMATION OF THE EXCHANGE OFFER WITH RESPECT TO SECURITIES THAT ARE NOT
ELIGIBLE TO BE EXCHANGED FOR NEW SECURITIES IN THE REGISTERED EXCHANGE OFFER AND
THAT ARE HELD BY IT FOLLOWING

 

6

--------------------------------------------------------------------------------


 


CONSUMMATION OF THE REGISTERED EXCHANGE OFFER; (IV) ANY HOLDER (OTHER THAN AN
INITIAL PURCHASER) WHO NOTIFIES THE COMPANY WITHIN 20 DAYS AFTER THE
CONSUMMATION OF THE EXCHANGE OFFER THAT IT IS NOT ELIGIBLE TO PARTICIPATE IN THE
REGISTERED EXCHANGE OFFER OTHER THAN BY REASON OF SUCH HOLDER BEING AN AFFILIATE
OF THE COMPANY (IT BEING UNDERSTOOD THAT THE REQUIREMENT THAT AN EXCHANGING
DEALER DELIVER THE PROSPECTUS CONTAINED IN THE EXCHANGE OFFER REGISTRATION
STATEMENT IN CONNECTION WITH THE SALE OF NEW SECURITIES SHALL NOT RESULT IN SUCH
NEW SECURITIES BEING NOT “FREELY TRADEABLE”) AND HOLDS SECURITIES PENDING
CONSUMMATION OF THE REGISTERED EXCHANGE OFFER, SO REQUESTS; OR (V) IN THE CASE
OF ANY INITIAL PURCHASER THAT PARTICIPATES IN THE REGISTERED EXCHANGE OFFER OR
ACQUIRES NEW SECURITIES PURSUANT TO SECTION 2(F) HEREOF, SUCH INITIAL PURCHASER
DOES NOT RECEIVE FREELY TRADEABLE NEW SECURITIES IN EXCHANGE FOR SECURITIES
CONSTITUTING ANY PORTION OF AN UNSOLD ALLOTMENT (IT BEING UNDERSTOOD THAT
(X) THE REQUIREMENT THAT AN INITIAL PURCHASER DELIVER A PROSPECTUS CONTAINING
THE INFORMATION REQUIRED BY ITEM 507 OR 508 OF REGULATION S-K UNDER THE ACT IN
CONNECTION WITH SALES OF NEW SECURITIES ACQUIRED IN EXCHANGE FOR SUCH SECURITIES
SHALL RESULT IN SUCH NEW SECURITIES BEING NOT “FREELY TRADEABLE”; AND (Y) THE
REQUIREMENT THAT AN EXCHANGING DEALER DELIVER A PROSPECTUS IN CONNECTION WITH
SALES OF NEW SECURITIES ACQUIRED IN THE REGISTERED EXCHANGE OFFER IN EXCHANGE
FOR SECURITIES ACQUIRED AS A RESULT OF MARKET-MAKING ACTIVITIES OR OTHER TRADING
ACTIVITIES SHALL NOT RESULT IN SUCH NEW SECURITIES BEING NOT “FREELY
TRADEABLE”), THE COMPANY SHALL EFFECT A SHELF REGISTRATION STATEMENT IN
ACCORDANCE WITH SUBSECTION (B) BELOW.


 


(B)           (I) THE COMPANY SHALL AS PROMPTLY AS PRACTICABLE (BUT IN NO EVENT
(I) IF THE EXCHANGE OFFER REGISTRATION STATEMENT IS NOT PERMITTED TO BE FILED BY
APPLICABLE LAW, MORE THAN 180 DAYS FOLLOWING THE CLOSING DATE AND (II) IN ANY
OTHER CIRCUMSTANCE IN WHICH A SHELF REGISTRATION STATEMENT IS REQUIRED TO BE
FILED, MORE THAN 90 DAYS AFTER SO REQUIRED OR REQUESTED PURSUANT TO THIS
SECTION 3), FILE WITH THE COMMISSION AND SHALL USE ITS COMMERCIALLY REASONABLE
EFFORTS TO CAUSE TO BE DECLARED EFFECTIVE UNDER THE ACT (I) IF THE EXCHANGE
OFFER REGISTRATION STATEMENT IS NOT DECLARED EFFECTIVE BY THE SEC WITHIN 240
DAYS OF THE CLOSING DATE, WITHIN 240 DAYS AFTER THE CLOSING DATE, (II) IF THE
REGISTERED EXCHANGE OFFER IS NOT CONSUMMATED WITHIN 285 DAYS OF THE CLOSING
DATE, WITHIN 285 DAYS OF THE CLOSING DATE OR (III) IN ANY OTHER CIRCUMSTANCE IN
WHICH A SHELF REGISTRATION STATEMENT IS REQUIRED TO BE FILED, WITHIN 180 DAYS
AFTER SO REQUIRED OR REQUESTED, A SHELF REGISTRATION STATEMENT RELATING TO THE
OFFER AND SALE OF THE SECURITIES OR THE NEW SECURITIES, AS APPLICABLE, BY THE
HOLDERS THEREOF FROM TIME TO TIME IN ACCORDANCE WITH THE METHODS OF DISTRIBUTION
ELECTED BY SUCH HOLDERS AND SET FORTH IN SUCH SHELF REGISTRATION STATEMENT;
PROVIDED, HOWEVER, THAT NO HOLDER (OTHER THAN AN INITIAL PURCHASER) SHALL BE
ENTITLED TO HAVE THE SECURITIES HELD BY IT COVERED BY SUCH SHELF REGISTRATION
STATEMENT UNLESS SUCH HOLDER AGREES IN WRITING TO BE BOUND BY ALL OF THE
PROVISIONS OF THIS AGREEMENT APPLICABLE TO SUCH HOLDER (WITH THE INITIAL
PURCHASERS’ AGREEMENT THERETO BEING EVIDENCED BY THEIR EXECUTION OF THIS
AGREEMENT); AND PROVIDED FURTHER, THAT WITH RESPECT TO NEW SECURITIES RECEIVED
BY AN INITIAL PURCHASER IN EXCHANGE FOR SECURITIES CONSTITUTING ANY PORTION OF
AN UNSOLD ALLOTMENT, THE COMPANY MAY, IF PERMITTED BY CURRENT INTERPRETATIONS BY
THE COMMISSION’S STAFF, FILE A POST-EFFECTIVE AMENDMENT TO THE EXCHANGE OFFER
REGISTRATION STATEMENT CONTAINING THE INFORMATION REQUIRED BY ITEM 507 OR 508 OF
REGULATION S-K, AS APPLICABLE, IN SATISFACTION OF ITS OBLIGATIONS UNDER THIS
SUBSECTION WITH RESPECT THERETO, AND ANY SUCH EXCHANGE OFFER REGISTRATION
STATEMENT, AS SO AMENDED, SHALL BE REFERRED TO HEREIN AS, AND GOVERNED BY THE
PROVISIONS HEREIN APPLICABLE TO, A SHELF REGISTRATION STATEMENT.

 

7

--------------------------------------------------------------------------------


 


(II)           SUBJECT TO SECTION 4(J), THE COMPANY SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO KEEP THE SHELF REGISTRATION STATEMENT CONTINUOUSLY
EFFECTIVE, SUPPLEMENTED AND AMENDED AS REQUIRED BY THE ACT, IN ORDER TO PERMIT
THE PROSPECTUS FORMING PART THEREOF TO BE USABLE BY HOLDERS FOR A PERIOD (THE
“SHELF REGISTRATION PERIOD”) FROM THE DATE THE SHELF REGISTRATION STATEMENT IS
DECLARED EFFECTIVE BY THE COMMISSION UNTIL THE EARLIEST OF (A) THE SECOND
ANNIVERSARY THEREOF, (B) THE DATE UPON WHICH ALL THE SECURITIES OR NEW
SECURITIES, AS APPLICABLE, COVERED BY THE SHELF REGISTRATION STATEMENT HAVE BEEN
SOLD PURSUANT TO THE SHELF REGISTRATION STATEMENT, AND (C) THE DATE UPON WHICH
THE SECURITIES OR NEW SECURITIES, AS APPLICABLE, ARE NO LONGER RESTRICTED
SECURITIES (AS DEFINED IN RULE 144 UNDER THE ACT, OR ANY SUCCESSOR
RULE THEREOF).  THE COMPANY SHALL BE DEEMED NOT TO HAVE USED ITS COMMERCIALLY
REASONABLE EFFORTS TO KEEP THE SHELF REGISTRATION STATEMENT EFFECTIVE DURING THE
SHELF REGISTRATION PERIOD IF IT VOLUNTARILY TAKES ANY ACTION THAT WOULD RESULT
IN HOLDERS OF SECURITIES COVERED THEREBY NOT BEING ABLE TO OFFER AND SELL SUCH
SECURITIES AT ANY TIME DURING THE SHELF REGISTRATION PERIOD, UNLESS SUCH ACTION
IS (X) REQUIRED BY APPLICABLE LAW OR OTHERWISE UNDERTAKEN BY THE COMPANY IN GOOD
FAITH AND FOR VALID BUSINESS REASONS (NOT INCLUDING AVOIDANCE OF THE COMPANY’S
OBLIGATIONS HEREUNDER), INCLUDING THE ACQUISITION OR DIVESTITURE OF ASSETS, AND
(Y) PERMITTED PURSUANT TO SECTION 4(J)(II) HEREOF.


 


(III)          THE COMPANY SHALL CAUSE THE SHELF REGISTRATION STATEMENT AND THE
RELATED PROSPECTUS AND ANY AMENDMENT OR SUPPLEMENT THERETO, AS OF THE EFFECTIVE
DATE OF THE SHELF REGISTRATION STATEMENT OR SUCH AMENDMENT OR SUPPLEMENT, (A) TO
COMPLY IN ALL MATERIAL RESPECTS WITH THE APPLICABLE REQUIREMENTS OF THE ACT; AND
(B) NOT TO CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN (IN THE CASE OF THE PROSPECTUS, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT MISLEADING; IT BEING UNDERSTOOD
THAT THE COMPANY SHALL NOT BE SO RESPONSIBLE FOR WRITTEN INFORMATION FURNISHED
TO THE COMPANY BY OR ON BEHALF OF HOLDERS EXPRESSLY FOR USE THEREIN.


 


4.             ADDITIONAL REGISTRATION PROCEDURES.  IN CONNECTION WITH ANY SHELF
REGISTRATION STATEMENT AND, TO THE EXTENT APPLICABLE, ANY EXCHANGE OFFER
REGISTRATION STATEMENT, THE FOLLOWING PROVISIONS SHALL APPLY.


 


(A)           THE COMPANY SHALL:

 

(I)            FURNISH, IN EACH CASE IF REQUESTED IN WRITING, TO EACH OF THE
REPRESENTATIVES AND TO COUNSEL FOR THE REPRESENTATIVES, IN THE CASE OF AN
EXCHANGE OFFER REGISTRATION STATEMENT, AND TO COUNSEL FOR THE HOLDERS OF
REGISTRABLE SECURITIES, IN THE CASE OF A SHELF REGISTRATION STATEMENT, NOT LESS
THAN FIVE BUSINESS DAYS PRIOR TO THE FILING THEREOF WITH THE COMMISSION, A COPY
OF ANY EXCHANGE OFFER REGISTRATION STATEMENT AND ANY SHELF REGISTRATION
STATEMENT, AS APPLICABLE, AND EACH AMENDMENT THEREOF AND EACH AMENDMENT OR
SUPPLEMENT, IF ANY, TO THE PROSPECTUS INCLUDED THEREIN (INCLUDING ALL DOCUMENTS
INCORPORATED BY REFERENCE THEREIN AFTER THE INITIAL FILING) AND SHALL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO REFLECT IN EACH SUCH DOCUMENT, WHEN SO FILED
WITH THE COMMISSION, SUCH COMMENTS AS THE REPRESENTATIVES REASONABLY PROPOSE;

 

(II)           INCLUDE THE INFORMATION SET FORTH IN ANNEX A HERETO ON THE FACING
PAGE OF THE EXCHANGE OFFER REGISTRATION STATEMENT, IN ANNEX B HERETO IN THE
FOREPART OF THE

 

8

--------------------------------------------------------------------------------


 

EXCHANGE OFFER REGISTRATION STATEMENT IN A SECTION SETTING FORTH DETAILS OF THE
EXCHANGE OFFER, IN ANNEX C HERETO IN THE UNDERWRITING OR PLAN OF DISTRIBUTION
SECTION OF THE PROSPECTUS CONTAINED IN THE EXCHANGE OFFER REGISTRATION
STATEMENT, AND IN ANNEX D HERETO IN THE LETTER OF TRANSMITTAL DELIVERED PURSUANT
TO THE REGISTERED EXCHANGE OFFER;

 

(III)          IF REQUESTED BY A REPRESENTATIVE, INCLUDE THE INFORMATION
REQUIRED BY ITEM 507 OR 508 OF REGULATION S-K, AS APPLICABLE, IN THE PROSPECTUS
CONTAINED IN THE EXCHANGE OFFER REGISTRATION STATEMENT;

 

(IV)          INCLUDE WITHIN THE PROSPECTUS CONTAINED IN THE EXCHANGE OFFER
REGISTRATION STATEMENT A SECTION ENTITLED “PLAN OF DISTRIBUTION,” REASONABLY
ACCEPTABLE TO THE REPRESENTATIVES, WHICH SHALL CONTAIN A SUMMARY STATEMENT OF
THE POSITIONS TAKEN OR POLICIES MADE BY THE STAFF OF THE COMMISSION WITH RESPECT
TO THE POTENTIAL “UNDERWRITER” STATUS OF ANY BROKER-DEALER THAT IS THE
BENEFICIAL OWNER (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT) OF NEW
SECURITIES RECEIVED BY SUCH BROKER-DEALER IN THE REGISTERED EXCHANGE OFFER,
WHETHER SUCH POSITIONS OR POLICIES HAVE BEEN PUBLICLY DISSEMINATED BY THE STAFF
OF THE COMMISSION OR SUCH POSITIONS OR POLICIES, IN THE REASONABLE JUDGMENT OF
THE REPRESENTATIVES BASED UPON ADVICE OF COUNSEL (WHICH MAY BE IN HOUSE
COUNSEL), REPRESENT THE PREVAILING VIEWS OF THE STAFF OF THE COMMISSION; AND

 

(V)           IN THE CASE OF A SHELF REGISTRATION STATEMENT, INCLUDE THE NAMES
OF THE HOLDERS THAT PROPOSE TO SELL SECURITIES PURSUANT TO THE SHELF
REGISTRATION STATEMENT AS SELLING SECURITY HOLDERS.

 


(B)           THE COMPANY SHALL ADVISE THE REPRESENTATIVES, THE HOLDERS OF
SECURITIES COVERED BY ANY SHELF REGISTRATION STATEMENT (BUT ONLY TO SUCH HOLDERS
AS ARE NAMED AS SELLING SECURITY HOLDERS IN THE PROSPECTUS FORMING PART OF SUCH
SHELF REGISTRATION STATEMENT OR IN A SUPPLEMENT TO SUCH PROSPECTUS) AND ANY
EXCHANGING DEALER UNDER ANY EXCHANGE OFFER REGISTRATION STATEMENT THAT HAS
PROVIDED IN WRITING TO THE COMPANY A TELEPHONE OR FACSIMILE NUMBER AND ADDRESS
FOR NOTICES, AND, IF REQUESTED BY ANY REPRESENTATIVE OR ANY SUCH HOLDER OR
EXCHANGING DEALER, SHALL CONFIRM SUCH ADVICE IN WRITING (WHICH NOTICE PURSUANT
TO CLAUSES (II)-(V) HEREOF SHALL BE ACCOMPANIED BY AN INSTRUCTION TO SUSPEND THE
USE OF THE PROSPECTUS UNTIL THE COMPANY SHALL HAVE REMEDIED THE BASIS FOR SUCH
SUSPENSION):

 

(I)            WHEN A REGISTRATION STATEMENT AND ANY AMENDMENT THERETO HAS BEEN
FILED WITH THE COMMISSION AND WHEN THE REGISTRATION STATEMENT OR ANY
POST-EFFECTIVE AMENDMENT THERETO HAS BECOME EFFECTIVE;

 

(II)           OF ANY REQUEST BY THE COMMISSION FOR ANY AMENDMENT OR SUPPLEMENT
TO THE REGISTRATION STATEMENT OR THE PROSPECTUS OR FOR ADDITIONAL INFORMATION;

 

(III)          OF THE ISSUANCE BY THE COMMISSION OF ANY STOP ORDER SUSPENDING
THE EFFECTIVENESS OF THE REGISTRATION STATEMENT OR THE INSTITUTION OF ANY
PROCEEDING FOR THAT PURPOSE;

 

(IV)          OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO
THE SUSPENSION OF THE QUALIFICATION OF THE SECURITIES INCLUDED THEREIN FOR SALE
IN ANY JURISDICTION OR THE INSTITUTION OR THREATENING OF ANY PROCEEDING FOR SUCH
PURPOSE; AND

 

9

--------------------------------------------------------------------------------


 

(V)           UNLESS NOTICE HAS BEEN PROVIDED PURSUANT TO
SECTION 4(J)(II) HERETO, OF THE HAPPENING OF ANY EVENT THAT REQUIRES ANY CHANGE
IN THE REGISTRATION STATEMENT OR THE PROSPECTUS SO THAT, AS OF SUCH DATE, THEY
(A) DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT AND (B) DO NOT OMIT
TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN (IN THE CASE OF THE PROSPECTUS, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT MISLEADING.

 


(C)           THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO
PREVENT THE ISSUANCE OF ANY ORDER SUSPENDING THE EFFECTIVENESS OF ANY
REGISTRATION STATEMENT OR THE QUALIFICATION OF THE SECURITIES THEREIN FOR SALE
IN ANY JURISDICTION AND, IF ISSUED, TO OBTAIN AS SOON AS POSSIBLE THE WITHDRAWAL
THEREOF.


 


(D)           THE COMPANY SHALL FURNISH TO EACH HOLDER OF SECURITIES COVERED BY
ANY SHELF REGISTRATION STATEMENT, WITHOUT CHARGE, AT LEAST ONE COPY OF SUCH
SHELF REGISTRATION STATEMENT AND ANY POST-EFFECTIVE AMENDMENT THERETO, INCLUDING
ALL MATERIAL INCORPORATED THEREIN BY REFERENCE, AND, IF THE HOLDER SO REQUESTS
IN WRITING, ALL EXHIBITS THERETO (INCLUDING EXHIBITS INCORPORATED BY REFERENCE
THEREIN).


 


(E)           THE COMPANY SHALL, DURING THE SHELF REGISTRATION PERIOD, DELIVER
TO EACH HOLDER OF SECURITIES COVERED BY ANY SHELF REGISTRATION STATEMENT,
WITHOUT CHARGE, AS MANY COPIES OF THE PROSPECTUS (INCLUDING ANY PRELIMINARY
PROSPECTUS) INCLUDED IN SUCH SHELF REGISTRATION STATEMENT AND ANY AMENDMENT OR
SUPPLEMENT THERETO AS SUCH HOLDER MAY REASONABLY REQUEST IN WRITING.  SUBJECT TO
THE PROVISIONS OF THIS AGREEMENT, THE COMPANY CONSENTS TO THE USE OF THE
PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO BY EACH OF THE SELLING HOLDERS
OF SECURITIES IN CONNECTION WITH THE OFFERING AND SALE OF THE SECURITIES COVERED
BY THE PROSPECTUS, OR ANY AMENDMENT OR SUPPLEMENT THERETO, INCLUDED IN THE SHELF
REGISTRATION STATEMENT.


 


(F)            THE COMPANY SHALL FURNISH TO EACH EXCHANGING DEALER WHICH SO
REQUESTS, WITHOUT CHARGE, AT LEAST ONE COPY OF THE EXCHANGE OFFER REGISTRATION
STATEMENT AND ANY POST-EFFECTIVE AMENDMENT THERETO, INCLUDING ALL MATERIAL
INCORPORATED BY REFERENCE THEREIN, AND, IF THE EXCHANGING DEALER SO REQUESTS IN
WRITING, ALL EXHIBITS THERETO (INCLUDING EXHIBITS INCORPORATED BY REFERENCE
THEREIN).


 


(G)           THE COMPANY SHALL PROMPTLY DELIVER TO EACH INITIAL PURCHASER, EACH
EXCHANGING DEALER AND EACH OTHER PERSON REQUIRED TO DELIVER A PROSPECTUS DURING
THE EXCHANGE OFFER REGISTRATION PERIOD, WITHOUT CHARGE, AS MANY COPIES OF THE
PROSPECTUS INCLUDED IN SUCH EXCHANGE OFFER REGISTRATION STATEMENT AND ANY
AMENDMENT OR SUPPLEMENT THERETO AS ANY SUCH PERSON MAY REASONABLY REQUEST IN
WRITING.  THE COMPANY CONSENTS, SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, TO
THE USE OF THE PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO BY ANY INITIAL
PURCHASER, ANY EXCHANGING DEALER AND ANY SUCH OTHER PERSON THAT MAY BE REQUIRED
TO DELIVER A PROSPECTUS FOLLOWING THE REGISTERED EXCHANGE OFFER IN CONNECTION
WITH THE OFFERING AND SALE OF THE NEW SECURITIES COVERED BY THE PROSPECTUS, OR
ANY AMENDMENT OR SUPPLEMENT THERETO, INCLUDED IN THE EXCHANGE OFFER REGISTRATION
STATEMENT.


 


(H)           PRIOR TO THE REGISTERED EXCHANGE OFFER OR ANY OTHER OFFERING OF
SECURITIES PURSUANT TO ANY REGISTRATION STATEMENT, THE COMPANY SHALL USE ITS
REASONABLE BEST EFFORTS TO ARRANGE, IF NECESSARY, FOR THE QUALIFICATION OF THE
SECURITIES OR THE NEW SECURITIES FOR SALE UNDER

 

10

--------------------------------------------------------------------------------


 


THE LAWS OF SUCH JURISDICTIONS AS ANY HOLDER SHALL REASONABLY REQUEST AND SHALL
MAINTAIN SUCH QUALIFICATION IN EFFECT SO LONG AS REQUIRED; PROVIDED THAT IN NO
EVENT SHALL THE COMPANY BE OBLIGATED TO QUALIFY TO DO BUSINESS IN ANY
JURISDICTION WHERE IT IS NOT THEN SO QUALIFIED OR TO TAKE ANY ACTION THAT WOULD
SUBJECT IT TO SERVICE OF PROCESS IN SUITS OR TO TAXATION, OTHER THAN THOSE
ARISING OUT OF THE INITIAL PLACEMENT, THE REGISTERED EXCHANGE OFFER OR ANY
OFFERING PURSUANT TO A SHELF REGISTRATION STATEMENT, IN ANY SUCH JURISDICTION
WHERE IT IS NOT THEN SO SUBJECT.


 


(I)            THE COMPANY SHALL COOPERATE WITH THE HOLDERS OF SECURITIES TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING NEW
SECURITIES OR SECURITIES TO BE ISSUED OR SOLD PURSUANT TO ANY REGISTRATION
STATEMENT FREE OF ANY RESTRICTIVE LEGENDS AND IN SUCH DENOMINATIONS AND
REGISTERED IN SUCH NAMES AS HOLDERS MAY REQUEST A REASONABLE PERIOD OF TIME
PRIOR TO SALES OF SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT.


 


(J)            (I) UPON THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY
SUBSECTIONS (C)(II) THROUGH (V) ABOVE, THE COMPANY SHALL PROMPTLY (OR WITHIN THE
TIME PERIOD PROVIDED FOR BY CLAUSE (II) HEREOF, IF APPLICABLE) PREPARE A
POST-EFFECTIVE AMENDMENT TO THE APPLICABLE REGISTRATION STATEMENT OR AN
AMENDMENT OR SUPPLEMENT TO THE RELATED PROSPECTUS OR FILE ANY OTHER REQUIRED
DOCUMENT SO THAT, AS THEREAFTER DELIVERED TO THE PURCHASERS OF THE SECURITIES
INCLUDED THEREIN, THE PROSPECTUS WILL NOT INCLUDE AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING.  IN SUCH CIRCUMSTANCES, THE PERIOD
OF EFFECTIVENESS OF THE EXCHANGE OFFER REGISTRATION STATEMENT PROVIDED FOR IN
SECTION 2 SHALL BE EXTENDED BY THE NUMBER OF DAYS FROM AND INCLUDING THE DATE OF
THE GIVING OF A NOTICE OF SUSPENSION PURSUANT TO SECTION 4(B) TO AND INCLUDING
THE DATE WHEN THE INITIAL PURCHASERS, THE HOLDERS OF THE SECURITIES AND ANY
KNOWN EXCHANGING DEALER SHALL HAVE RECEIVED SUCH AMENDED OR SUPPLEMENTED
PROSPECTUS PURSUANT TO THIS SECTION.


 


(II)           UPON THE OCCURRENCE OR EXISTENCE OF ANY PENDING CORPORATE
DEVELOPMENT OR ANY OTHER MATERIAL EVENT THAT, IN THE REASONABLE JUDGMENT OF THE
COMPANY, MAKES IT APPROPRIATE TO SUSPEND THE AVAILABILITY OF A SHELF
REGISTRATION STATEMENT AND THE RELATED PROSPECTUS, THE COMPANY SHALL GIVE NOTICE
(WITHOUT NOTICE OF THE NATURE OR DETAILS OF SUCH EVENTS) TO THE HOLDERS (BUT
ONLY TO SUCH HOLDERS AS ARE NAMED AS SELLING SECURITY HOLDERS IN THE PROSPECTUS
FORMING PART OF SUCH SHELF REGISTRATION STATEMENT OR IN A SUPPLEMENT TO SUCH
PROSPECTUS) THAT THE AVAILABILITY OF SUCH SHELF REGISTRATION IS SUSPENDED AND,
UPON THE GIVING OF ANY SUCH NOTICE IN ACCORDANCE WITH SECTION 11 HEREOF, EACH
HOLDER AGREES NOT TO SELL ANY REGISTRABLE SECURITIES PURSUANT TO THE SHELF
REGISTRATION UNTIL SUCH HOLDER’S RECEIPT OF COPIES OF THE SUPPLEMENTED OR
AMENDED PROSPECTUS, OR UNTIL IT IS ADVISED IN WRITING BY THE COMPANY THAT THE
PROSPECTUS MAY BE USED, AND HAS RECEIVED COPIES OF ANY ADDITIONAL OR
SUPPLEMENTAL FILINGS THAT ARE INCORPORATED OR DEEMED INCORPORATED BY REFERENCE
IN SUCH PROSPECTUS.  THE PERIOD DURING WHICH THE AVAILABILITY OF THE SHELF
REGISTRATION AND ANY PROSPECTUS IS SUSPENDED (THE “DEFERRAL PERIOD”) SHALL NOT
EXCEED 45 DAYS IN ANY THREE-MONTH PERIOD OR 90 DAYS IN ANY TWELVE-MONTH PERIOD.


 


(K)           NOT LATER THAN THE EFFECTIVE DATE OF ANY REGISTRATION STATEMENT,
THE COMPANY SHALL PROVIDE A CUSIP NUMBER FOR THE SECURITIES OR THE NEW
SECURITIES, AS THE CASE MAY BE, REGISTERED UNDER SUCH REGISTRATION STATEMENT AND
PROVIDE THE TRUSTEE WITH PRINTED CERTIFICATES FOR SUCH SECURITIES OR NEW
SECURITIES, IN A FORM ELIGIBLE FOR DEPOSIT WITH THE DEPOSITORY TRUST COMPANY.

 

11

--------------------------------------------------------------------------------


 


(L)            THE COMPANY SHALL COMPLY WITH ALL APPLICABLE RULES AND
REGULATIONS OF THE COMMISSION AND SHALL MAKE GENERALLY AVAILABLE TO THE HOLDERS
OF SECURITIES AND NEW SECURITIES AN EARNINGS STATEMENT SATISFYING THE PROVISIONS
OF SECTION 11(A) OF THE ACT AS SOON AS PRACTICABLE AFTER THE EFFECTIVE DATE OF
THE APPLICABLE REGISTRATION STATEMENT AND IN ANY EVENT NO LATER THAN 45 DAYS
AFTER THE END OF A 12-MONTH PERIOD (OR 90 DAYS, IF SUCH PERIOD IS A FISCAL YEAR)
BEGINNING WITH THE FIRST MONTH OF THE COMPANY’S FIRST FISCAL QUARTER COMMENCING
AFTER THE EFFECTIVE DATE OF THE APPLICABLE REGISTRATION STATEMENT.


 


(M)          THE COMPANY SHALL CAUSE THE INDENTURE TO BE QUALIFIED UNDER THE
TRUST INDENTURE ACT IN A TIMELY MANNER.  IN THE EVENT THAT SUCH QUALIFICATION
WOULD REQUIRE THE APPOINTMENT OF A NEW TRUSTEE UNDER THE INDENTURE, THE COMPANY
SHALL APPOINT A NEW TRUSTEE THEREUNDER PURSUANT TO THE APPLICABLE PROVISIONS OF
THE INDENTURE.


 


(N)           THE COMPANY MAY REQUIRE EACH HOLDER OF SECURITIES TO BE SOLD
PURSUANT TO ANY SHELF REGISTRATION STATEMENT TO FURNISH TO THE COMPANY SUCH
INFORMATION REGARDING THE HOLDER AND THE DISTRIBUTION OF SUCH SECURITIES AS THE
COMPANY MAY FROM TIME TO TIME REASONABLY REQUIRE FOR INCLUSION IN SUCH
REGISTRATION STATEMENT.  THE COMPANY MAY EXCLUDE FROM SUCH SHELF REGISTRATION
STATEMENT THE SECURITIES OF ANY HOLDER THAT UNREASONABLY FAILS TO FURNISH SUCH
INFORMATION WITHIN A REASONABLE TIME AFTER RECEIVING SUCH REQUEST.


 


(O)           IN THE CASE OF ANY SHELF REGISTRATION STATEMENT, THE COMPANY SHALL
ENTER INTO CUSTOMARY AGREEMENTS (INCLUDING, IF REQUESTED, AN UNDERWRITING
AGREEMENT IN CUSTOMARY FORM) AND TAKE ALL OTHER APPROPRIATE ACTIONS, IF ANY, AS
THE HOLDERS OF A MAJORITY OF THE SECURITIES TO BE INCLUDED IN THE SHELF
REGISTRATION STATEMENT SHALL REASONABLY REQUEST IN ORDER TO FACILITATE THE
DISPOSITION OF THE SECURITIES.


 


(P)           IN THE CASE OF ANY SHELF REGISTRATION STATEMENT, THE COMPANY
SHALL:


 

(I)            MAKE REASONABLY AVAILABLE FOR INSPECTION BY THE HOLDERS OF
SECURITIES TO BE REGISTERED THEREUNDER, ANY UNDERWRITER PARTICIPATING IN ANY
DISPOSITION PURSUANT TO SUCH REGISTRATION STATEMENT, AND ANY ATTORNEY,
ACCOUNTANT OR OTHER AGENT RETAINED BY THE HOLDERS OR ANY SUCH UNDERWRITER ALL
RELEVANT FINANCIAL AND OTHER RECORDS AND PERTINENT CORPORATE DOCUMENTS OF THE
COMPANY AND ITS SUBSIDIARIES;

 

(II)           CAUSE THE COMPANY’S OFFICERS, DIRECTORS, EMPLOYEES, ACCOUNTANTS
AND AUDITORS TO SUPPLY ALL RELEVANT INFORMATION REASONABLY REQUESTED BY THE
HOLDERS OR ANY SUCH UNDERWRITER, ATTORNEY, ACCOUNTANT OR AGENT IN CONNECTION
WITH ANY SUCH REGISTRATION STATEMENT AS IS CUSTOMARY FOR SIMILAR DUE DILIGENCE
EXAMINATIONS; PROVIDED, THAT THE FOREGOING DUE DILIGENCE EXAMINATION SHALL BE
COORDINATED ON BEHALF OF THE PARTIES (OTHER THAN THE INITIAL PURCHASERS) BY ONE
COUNSEL DESIGNATED BY AND ON BEHALF OF SUCH PARTIES;

 

(III)          IF REQUESTED BY ANY HOLDER, MAKE SUCH REPRESENTATIONS AND
WARRANTIES TO THE HOLDERS OF SECURITIES REGISTERED THEREUNDER AND THE
UNDERWRITERS, IF ANY, IN FORM, SUBSTANCE AND SCOPE AS ARE CUSTOMARILY MADE BY
ISSUERS TO UNDERWRITERS IN PRIMARY UNDERWRITTEN OFFERINGS AND COVERING MATTERS
INCLUDING, BUT NOT LIMITED TO, THOSE SET FORTH IN THE PURCHASE AGREEMENT;

 

12

--------------------------------------------------------------------------------


 

(IV)          IF REQUESTED BY ANY HOLDER, OBTAIN OPINIONS OF COUNSEL TO THE
COMPANY AND UPDATES THEREOF (WHICH COUNSEL AND OPINIONS (IN FORM, SCOPE AND
SUBSTANCE) SHALL BE REASONABLY SATISFACTORY TO THE MANAGING UNDERWRITERS, IF
ANY) ADDRESSED TO EACH SELLING HOLDER AND THE UNDERWRITERS, IF ANY, COVERING
SUCH MATTERS AS ARE CUSTOMARILY COVERED IN OPINIONS REQUESTED IN UNDERWRITTEN
OFFERINGS AND SUCH OTHER MATTERS AS MAY BE REASONABLY REQUESTED BY SUCH HOLDERS
AND UNDERWRITERS;

 

(V)           IF REQUESTED BY ANY HOLDER, OBTAIN “COMFORT” LETTERS AND UPDATES
THEREOF FROM THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY (AND,
IF NECESSARY, ANY OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF ANY
SUBSIDIARY OF THE COMPANY OR OF ANY BUSINESS ACQUIRED BY THE COMPANY FOR WHICH
FINANCIAL STATEMENTS AND FINANCIAL DATA ARE, OR ARE REQUIRED TO BE, INCLUDED IN
THE REGISTRATION STATEMENT), ADDRESSED TO EACH SELLING HOLDER OF SECURITIES
REGISTERED THEREUNDER AND THE UNDERWRITERS, IF ANY, IN CUSTOMARY FORM AND
COVERING MATTERS OF THE TYPE CUSTOMARILY COVERED IN “COMFORT” LETTERS IN
CONNECTION WITH PRIMARY UNDERWRITTEN OFFERINGS; AND

 

(VI)          DELIVER SUCH DOCUMENTS AND CERTIFICATES AS MAY BE REASONABLY
REQUESTED BY THE MAJORITY HOLDERS OR THE MANAGING UNDERWRITERS, IF ANY,
INCLUDING THOSE TO EVIDENCE COMPLIANCE WITH SECTION 4(J) AND WITH ANY CUSTOMARY
CONDITIONS CONTAINED IN THE UNDERWRITING AGREEMENT OR OTHER AGREEMENT ENTERED
INTO BY THE COMPANY.

 

The actions set forth in clauses (iii), (iv), (v) and (vi) of this paragraph
(q) shall be performed at (A) the effectiveness of such Registration Statement
and each post-effective amendment thereto; and (B) each closing under any
underwriting or similar agreement as and to the extent required thereunder.


 


(Q)           IN THE CASE OF ANY EXCHANGE OFFER REGISTRATION STATEMENT, THE
COMPANY SHALL, IF REQUESTED BY AN INITIAL PURCHASER, OR BY A BROKER DEALER THAT
HOLDS SECURITIES THAT WERE ACQUIRED AS A RESULT OF MARKET MAKING OR OTHER
TRADING ACTIVITIES:

 

(I)            MAKE REASONABLY AVAILABLE FOR INSPECTION BY THE REQUESTING PARTY,
AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED BY THE REQUESTING PARTY,
ALL RELEVANT FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND
PROPERTIES OF THE COMPANY AND ITS SUBSIDIARIES;

 

(II)           CAUSE THE COMPANY’S OFFICERS, DIRECTORS, EMPLOYEES, ACCOUNTANTS
AND AUDITORS TO SUPPLY ALL RELEVANT INFORMATION REASONABLY REQUESTED BY THE
REQUESTING PARTY OR ANY SUCH ATTORNEY, ACCOUNTANT OR AGENT IN CONNECTION WITH
ANY SUCH REGISTRATION STATEMENT AS IS CUSTOMARY FOR SIMILAR DUE DILIGENCE
EXAMINATIONS; PROVIDED, THAT THE FOREGOING DUE DILIGENCE EXAMINATION SHALL BE
COORDINATED ON BEHALF OF THE PARTIES (OTHER THAN THE INITIAL PURCHASERS) BY ONE
COUNSEL DESIGNATED BY AND ON BEHALF OF SUCH PARTIES;

 

(III)          MAKE SUCH REPRESENTATIONS AND WARRANTIES TO THE REQUESTING PARTY,
IN FORM, SUBSTANCE AND SCOPE AS ARE CUSTOMARILY MADE BY ISSUERS TO UNDERWRITERS
IN PRIMARY UNDERWRITTEN OFFERINGS AND COVERING MATTERS INCLUDING, BUT NOT
LIMITED TO, THOSE SET FORTH IN THE PURCHASE AGREEMENT;

 

13

--------------------------------------------------------------------------------


 

(IV)          OBTAIN OPINIONS OF COUNSEL TO THE COMPANY AND UPDATES THEREOF
(WHICH COUNSEL AND OPINIONS (IN FORM, SCOPE AND SUBSTANCE) SHALL BE REASONABLY
SATISFACTORY TO THE REQUESTING PARTY AND ITS COUNSEL, ADDRESSED TO THE
REQUESTING PARTY, COVERING SUCH MATTERS AS ARE CUSTOMARILY COVERED IN OPINIONS
REQUESTED IN UNDERWRITTEN OFFERINGS AND SUCH OTHER MATTERS AS MAY BE REASONABLY
REQUESTED BY THE REQUESTING PARTY OR ITS COUNSEL;

 

(V)           OBTAIN “COMFORT” LETTERS AND UPDATES THEREOF FROM THE INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY (AND, IF NECESSARY, ANY OTHER
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF ANY SUBSIDIARY OF THE COMPANY OR OF
ANY BUSINESS ACQUIRED BY THE COMPANY FOR WHICH FINANCIAL STATEMENTS AND
FINANCIAL DATA ARE, OR ARE REQUIRED TO BE, INCLUDED IN THE REGISTRATION
STATEMENT), ADDRESSED TO THE REQUESTING PARTY, IN CUSTOMARY FORM AND COVERING
MATTERS OF THE TYPE CUSTOMARILY COVERED IN “COMFORT” LETTERS IN CONNECTION WITH
PRIMARY UNDERWRITTEN OFFERINGS, OR IF REQUESTED BY THE REQUESTING PARTY OR ITS
COUNSEL IN LIEU OF A “COMFORT” LETTER, AN AGREED-UPON PROCEDURES LETTER UNDER
STATEMENT ON STANDARDS FOR ATTESTATION ENGAGEMENTS SECTION 201, COVERING MATTERS
REQUESTED BY THE REQUESTING PARTY OR ITS COUNSEL; AND

 

(VI)          DELIVER SUCH DOCUMENTS AND CERTIFICATES AS MAY BE REASONABLY
REQUESTED BY THE REQUESTING PARTY OR ITS COUNSEL, INCLUDING THOSE TO EVIDENCE
COMPLIANCE WITH SECTION 4(J) AND WITH CONDITIONS CUSTOMARILY CONTAINED IN
UNDERWRITING AGREEMENTS.

 

The foregoing actions set forth in clauses (iii), (iv), (v), and (vi) of this
Section shall be performed at the close of the Registered Exchange Offer and the
effective date of any post-effective amendment to the Exchange Offer
Registration Statement.

 


(R)            IF A REGISTERED EXCHANGE OFFER IS TO BE CONSUMMATED, UPON
DELIVERY OF THE SECURITIES BY HOLDERS TO THE COMPANY (OR TO SUCH OTHER PERSON AS
DIRECTED BY THE COMPANY) IN EXCHANGE FOR THE NEW SECURITIES, THE COMPANY SHALL
MARK, OR CAUSED TO BE MARKED, ON THE SECURITIES SO EXCHANGED THAT SUCH
SECURITIES ARE BEING CANCELLED IN EXCHANGE FOR THE NEW SECURITIES.  IN NO EVENT
SHALL THE SECURITIES BE MARKED AS PAID OR OTHERWISE SATISFIED.


 


(S)           THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS IF THE
SECURITIES HAVE BEEN RATED PRIOR TO THE INITIAL SALE OF SUCH SECURITIES, TO
CONFIRM THAT A RATING (WHICH NEED NOT BE THE SAME RATING FROM THE RELEVANT
RATINGS AGENCIES) WILL APPLY TO THE SECURITIES OR THE NEW SECURITIES, AS THE
CASE MAY BE, COVERED BY A REGISTRATION STATEMENT.


 


(T)            IN THE EVENT THAT ANY BROKER-DEALER SHALL UNDERWRITE ANY
SECURITIES OR PARTICIPATE AS A MEMBER OF AN UNDERWRITING SYNDICATE OR SELLING
GROUP OR “ASSIST IN THE DISTRIBUTION” (WITHIN THE MEANING OF FINRA RULES)
THEREOF, WHETHER AS A HOLDER OF SUCH SECURITIES OR AS AN UNDERWRITER, A
PLACEMENT OR SALES AGENT OR A BROKER OR DEALER IN RESPECT THEREOF, OR OTHERWISE,
THE COMPANY WILL ASSIST SUCH BROKER-DEALER IN COMPLYING WITH THE REQUIREMENTS OF
SUCH FINRA RULES, INCLUDING, WITHOUT LIMITATION, BY (I) IF SUCH FINRA RULES,
INCLUDING RULE 2720, SHALL SO REQUIRE, ENGAGING A “QUALIFIED INDEPENDENT
UNDERWRITER” (AS DEFINED IN RULE 2720) TO PARTICIPATE IN THE PREPARATION OF THE
REGISTRATION STATEMENT RELATING TO SUCH SECURITIES, TO EXERCISE USUAL STANDARDS
OF DUE DILIGENCE IN RESPECT THERETO AND, IF ANY PORTION OF THE OFFERING
CONTEMPLATED BY SUCH REGISTRATION STATEMENT IS AN UNDERWRITTEN OFFERING OR IS
MADE THROUGH A PLACEMENT OR SALES AGENT, TO RECOMMEND THE YIELD OF SUCH
SECURITIES, (II) INDEMNIFYING ANY SUCH QUALIFIED

 

14

--------------------------------------------------------------------------------


 


INDEPENDENT UNDERWRITER TO THE EXTENT OF THE INDEMNIFICATION OF UNDERWRITERS
PROVIDED IN SECTION 6 HEREOF AND (III) PROVIDING SUCH INFORMATION TO SUCH
BROKER-DEALER AS MAY BE REQUIRED IN ORDER FOR SUCH BROKER-DEALER TO COMPLY WITH
THE REQUIREMENTS OF FINRA RULES.


 


(U)           THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO TAKE
ALL OTHER STEPS NECESSARY TO EFFECT THE REGISTRATION OF THE SECURITIES OR THE
NEW SECURITIES, AS THE CASE MAY BE, COVERED BY A REGISTRATION STATEMENT.


 


5.             REGISTRATION EXPENSES.  THE COMPANY SHALL BEAR ALL EXPENSES
INCURRED IN CONNECTION WITH THE PERFORMANCE OF ITS OBLIGATIONS UNDER SECTIONS 2,
3 AND 4 HEREOF (OTHER THAN ANY UNDERWRITING DISCOUNTS OR COMMISSIONS) AND, IN
THE EVENT OF ANY SHELF REGISTRATION STATEMENT, WILL REIMBURSE THE HOLDERS FOR
THE REASONABLE FEES AND DISBURSEMENTS OF ONE FIRM OR COUNSEL (WHICH SHALL
INITIALLY BE SULLIVAN & CROMWELL LLP, BUT WHICH MAY BE ANOTHER NATIONALLY
RECOGNIZED LAW FIRM EXPERIENCED IN SECURITIES MATTERS DESIGNATED BY THE MAJORITY
HOLDERS) TO ACT AS COUNSEL FOR THE HOLDERS IN CONNECTION THEREWITH, AND, IN THE
CASE OF ANY EXCHANGE OFFER REGISTRATION STATEMENT, WILL REIMBURSE THE INITIAL
PURCHASERS FOR THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL ACTING IN
CONNECTION THEREWITH.


 


6.             INDEMNIFICATION AND CONTRIBUTION.  (A) EACH OF THE COMPANY AND
THE GUARANTORS AGREES TO INDEMNIFY AND HOLD HARMLESS EACH HOLDER OF SECURITIES
OR NEW SECURITIES, AS THE CASE MAY BE, COVERED BY ANY REGISTRATION STATEMENT,
(INCLUDING THE INITIAL PURCHASERS AND, WITH RESPECT TO ANY PROSPECTUS DELIVERY
AS CONTEMPLATED IN SECTION 4(G) HEREOF, EACH EXCHANGING DEALER), THE DIRECTORS,
OFFICERS, EMPLOYEES, AFFILIATES AND AGENTS OF EACH SUCH HOLDER AND EACH PERSON
WHO CONTROLS ANY SUCH HOLDER WITHIN THE MEANING OF EITHER THE ACT OR THE
EXCHANGE ACT AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES OR LIABILITIES
(INCLUDING, WITHOUT LIMITATION, ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED
IN CONNECTION WITH DEFENDING OR INVESTIGATING ANY SUCH ACTION OR CLAIM), JOINT
OR SEVERAL, TO WHICH THEY OR ANY OF THEM MAY BECOME SUBJECT UNDER THE ACT, THE
EXCHANGE ACT OR OTHER FEDERAL OR STATE STATUTORY LAW OR REGULATION, AT COMMON
LAW OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR
ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT
OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE REGISTRATION
STATEMENT AS ORIGINALLY FILED OR IN ANY AMENDMENT THEREOF, OR IN ANY PRELIMINARY
PROSPECTUS, THE PROSPECTUS OR ISSUER FWP, OR IN ANY AMENDMENT THEREOF OR
SUPPLEMENT THERETO, OR ARISE OUT OF OR ARE BASED UPON THE OMISSION OR ALLEGED
OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF ANY PRELIMINARY
PROSPECTUS, THE PROSPECTUS OR ISSUER FWP, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE) NOT MISLEADING, AND AGREES TO REIMBURSE EACH SUCH
INDEMNIFIED PARTY, AS INCURRED, FOR ANY LEGAL OR OTHER EXPENSES REASONABLY
INCURRED BY IT IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH LOSS,
CLAIM, DAMAGE, LIABILITY OR ACTION; PROVIDED, HOWEVER, THAT THE COMPANY OR THE
GUARANTORS WILL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH LOSS,
CLAIM, DAMAGE OR LIABILITY ARISES OUT OF OR IS BASED UPON ANY SUCH UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION MADE
THEREIN IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO
THE COMPANY AND THE GUARANTORS BY OR ON BEHALF OF THE PARTY CLAIMING
INDEMNIFICATION SPECIFICALLY FOR INCLUSION THEREIN; PROVIDED, FURTHER THAT, WITH
RESPECT TO ANY UNTRUE STATEMENT OR OMISSION OF MATERIAL FACT MADE IN ANY
REGISTRATION STATEMENT, THE INDEMNITY AGREEMENT CONTAINED IN THIS
SECTION 6(A) SHALL NOT INURE TO THE BENEFIT OF ANY HOLDER FROM WHOM THE PERSON
ASSERTING ANY SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES PURCHASED
SECURITIES OR NEW SECURITIES CONCERNED, OR ANY PERSON

 

15

--------------------------------------------------------------------------------


 


CONTROLLING SUCH HOLDERS, IF A COPY OF THE PROSPECTUS (AS THEN AMENDED OR
SUPPLEMENTS THERETO) WAS NOT SENT OR GIVEN BY OR ON BEHALF OF SUCH HOLDER TO
SUCH PERSON, IF REQUIRED BY LAW SO TO HAVE BEEN DELIVERED, AT OR PRIOR TO THE
WRITTEN CONFIRMATION OF THE SALE OF THE SECURITIES OR THE NEW SECURITIES TO SUCH
PERSON, AND IF THE PROSPECTUS (AS SO AMENDED OR SUPPLEMENTED) WOULD HAVE CURED
THE DEFECT GIVING RISE TO SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES,
UNLESS SUCH FAILURE IS THE RESULT OF NONCOMPLIANCE BY THE COMPANY OR THE
GUARANTORS WITH SECTION 4(D)-(G) HEREOF.  THIS INDEMNITY AGREEMENT SHALL BE IN
ADDITION TO ANY LIABILITY THAT THE COMPANY OR THE GUARANTORS MAY OTHERWISE HAVE.


 

Each of the Company and the Guarantors also agree to indemnify as provided in
this Section 6(a) or contribute as provided in Section 6(d) hereof to Losses of
each underwriter, if any, of Securities or New Securities, as the case may be,
registered under a Shelf Registration Statement, their directors, officers,
employees, Affiliates or agents and each person who controls such underwriter on
substantially the same basis as that of the indemnification of the Initial
Purchasers and the selling Holders provided in this Section 6(a) and shall, if
requested by any Holder, enter into an underwriting agreement reflecting such
agreement, as provided in Section 4(o) hereof.

 


(B)           EACH HOLDER OF SECURITIES OR NEW SECURITIES COVERED BY A
REGISTRATION STATEMENT (INCLUDING EACH INITIAL PURCHASER THAT IS A HOLDER, IN
SUCH CAPACITY AND, WITH RESPECT TO ANY PROSPECTUS DELIVERY AS CONTEMPLATED IN
SECTION 4(G) HEREOF, EACH EXCHANGING DEALER) SEVERALLY AND NOT JOINTLY AGREES TO
INDEMNIFY AND HOLD HARMLESS THE COMPANY, THE GUARANTORS AND EACH OF THEIR
RESPECTIVE DIRECTORS, EACH OF ITS OFFICERS WHO SIGNS SUCH REGISTRATION STATEMENT
AND EACH PERSON WHO CONTROLS THE COMPANY OR THE GUARANTORS WITHIN THE MEANING OF
EITHER THE ACT OR THE EXCHANGE ACT, TO THE SAME EXTENT AS THE FOREGOING
INDEMNITY FROM THE COMPANY AND THE GUARANTORS TO EACH SUCH HOLDER, BUT ONLY WITH
REFERENCE TO WRITTEN INFORMATION RELATING TO SUCH HOLDER FURNISHED TO THE
COMPANY BY OR ON BEHALF OF SUCH HOLDER SPECIFICALLY FOR INCLUSION IN THE
DOCUMENTS REFERRED TO IN THE FOREGOING INDEMNITY.  THIS INDEMNITY AGREEMENT WILL
BE IN ADDITION TO ANY LIABILITY THAT ANY SUCH HOLDER MAY OTHERWISE HAVE.


 


(C)           PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS
SECTION 6 OR NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY
WILL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING PARTY
UNDER THIS SECTION, NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE COMMENCEMENT
THEREOF; BUT THE FAILURE SO TO NOTIFY THE INDEMNIFYING PARTY (I) WILL NOT
RELIEVE IT FROM LIABILITY UNDER PARAGRAPH (A) OR (B) ABOVE UNLESS AND TO THE
EXTENT IT DID NOT OTHERWISE LEARN OF SUCH ACTION AND SUCH FAILURE RESULTS IN THE
FORFEITURE BY THE INDEMNIFYING PARTY OF SUBSTANTIAL RIGHTS AND DEFENSES; AND
(II) WILL NOT, IN ANY EVENT, RELIEVE THE INDEMNIFYING PARTY FROM ANY OBLIGATIONS
TO ANY INDEMNIFIED PARTY OTHER THAN THE INDEMNIFICATION OBLIGATION PROVIDED IN
PARAGRAPH (A) OR (B) ABOVE.  THE INDEMNIFYING PARTY SHALL BE ENTITLED TO APPOINT
COUNSEL (INCLUDING LOCAL COUNSEL) OF THE INDEMNIFYING PARTY’S CHOICE AT THE
INDEMNIFYING PARTY’S EXPENSE TO REPRESENT THE INDEMNIFIED PARTY IN ANY ACTION
FOR WHICH INDEMNIFICATION IS SOUGHT (IN WHICH CASE THE INDEMNIFYING PARTY SHALL
NOT THEREAFTER BE RESPONSIBLE FOR THE FEES AND EXPENSES OF ANY SEPARATE COUNSEL,
OTHER THAN LOCAL COUNSEL IF NOT APPOINTED BY THE INDEMNIFYING PARTY, RETAINED BY
THE INDEMNIFIED PARTY OR PARTIES EXCEPT AS SET FORTH BELOW); PROVIDED, HOWEVER,
THAT SUCH COUNSEL SHALL BE SATISFACTORY TO THE INDEMNIFIED PARTY. 
NOTWITHSTANDING THE INDEMNIFYING PARTY’S ELECTION TO APPOINT COUNSEL (INCLUDING
LOCAL COUNSEL) TO REPRESENT THE INDEMNIFIED PARTY IN AN ACTION, THE INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL (INCLUDING LOCAL COUNSEL),
AND

 

16

--------------------------------------------------------------------------------


 


THE INDEMNIFYING PARTY SHALL BEAR THE REASONABLE FEES, COSTS AND EXPENSES OF
SUCH SEPARATE COUNSEL IF (I) THE USE OF COUNSEL CHOSEN BY THE INDEMNIFYING PARTY
TO REPRESENT THE INDEMNIFIED PARTY WOULD PRESENT SUCH COUNSEL WITH A CONFLICT OF
INTEREST; (II) THE ACTUAL OR POTENTIAL DEFENDANTS IN, OR TARGETS OF, ANY SUCH
ACTION INCLUDE BOTH THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY AND THE
INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE LEGAL
DEFENSES AVAILABLE TO IT AND/OR OTHER INDEMNIFIED PARTIES THAT ARE DIFFERENT
FROM OR ADDITIONAL TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY; (III) THE
INDEMNIFYING PARTY SHALL NOT HAVE EMPLOYED COUNSEL SATISFACTORY TO THE
INDEMNIFIED PARTY TO REPRESENT THE INDEMNIFIED PARTY WITHIN A REASONABLE TIME
AFTER NOTICE OF THE INSTITUTION OF SUCH ACTION; OR (IV) THE INDEMNIFYING PARTY
SHALL AUTHORIZE THE INDEMNIFIED PARTY TO EMPLOY SEPARATE COUNSEL AT THE EXPENSE
OF THE INDEMNIFYING PARTY.  AN INDEMNIFYING PARTY WILL NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE INDEMNIFIED PARTIES (WHICH CONSENT WILL NOT BE
UNREASONABLY WITHHELD OR DELAYED), SETTLE OR COMPROMISE OR CONSENT TO THE ENTRY
OF ANY JUDGMENT WITH RESPECT TO ANY PENDING OR THREATENED CLAIM, ACTION, SUIT OR
PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION OR CONTRIBUTION MAY BE SOUGHT
HEREUNDER (WHETHER OR NOT THE INDEMNIFIED PARTIES ARE ACTUAL OR POTENTIAL
PARTIES TO SUCH CLAIM OR ACTION) UNLESS SUCH SETTLEMENT, COMPROMISE OR CONSENT
INCLUDES AN UNCONDITIONAL RELEASE OF EACH INDEMNIFIED PARTY FROM ALL LIABILITY
ARISING OUT OF SUCH CLAIM, ACTION, SUIT OR PROCEEDING.  THE INDEMNIFYING PARTY
SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING EFFECTED WITHOUT ITS
WRITTEN CONSENT, BUT IF SETTLED WITH SUCH CONSENT OR IF THERE BE A FINAL
JUDGMENT FOR THE PLAINTIFF, THE INDEMNIFYING PARTY AGREES TO INDEMNIFY THE
INDEMNIFIED PARTY FROM AND AGAINST ANY LOSS OR LIABILITY BY REASON OF SUCH
SETTLEMENT OR JUDGMENT.


 


(D)           IN THE EVENT THAT THE INDEMNITY PROVIDED IN PARAGRAPH (A) OR
(B) OF THIS SECTION IS UNAVAILABLE TO OR INSUFFICIENT TO HOLD HARMLESS AN
INDEMNIFIED PARTY FOR ANY REASON FOR THE LOSSES, CLAIMS, DAMAGES OR LIABILITIES
REFERRED TO THEREIN, THEN EACH APPLICABLE INDEMNIFYING PARTY SHALL HAVE A JOINT
AND SEVERAL OBLIGATION TO CONTRIBUTE TO THE AGGREGATE LOSSES, CLAIMS, DAMAGES
AND LIABILITIES (INCLUDING LEGAL OR OTHER EXPENSES REASONABLY INCURRED IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY LOSS, CLAIM, LIABILITY, DAMAGE OR
ACTION) (COLLECTIVELY “LOSSES”) TO WHICH SUCH INDEMNIFIED PARTY MAY BE SUBJECT
IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED
BY SUCH INDEMNIFYING PARTY, ON THE ONE HAND, AND SUCH INDEMNIFIED PARTY, ON THE
OTHER HAND, FROM THE INITIAL PLACEMENT AND THE REGISTRATION STATEMENT WHICH
RESULTED IN SUCH LOSSES; PROVIDED, HOWEVER, THAT IN NO CASE SHALL ANY INITIAL
PURCHASER BE RESPONSIBLE, IN THE AGGREGATE, FOR ANY AMOUNT IN EXCESS OF THE
PURCHASE DISCOUNT OR COMMISSION APPLICABLE TO SUCH SECURITY, OR IN THE CASE OF A
NEW SECURITY, APPLICABLE TO THE SECURITY THAT WAS EXCHANGEABLE INTO SUCH NEW
SECURITY, AS SET FORTH IN THE PURCHASE AGREEMENT, NOR SHALL ANY UNDERWRITER BE
RESPONSIBLE FOR ANY AMOUNT IN EXCESS OF THE UNDERWRITING DISCOUNT OR COMMISSION
APPLICABLE TO THE SECURITIES PURCHASED BY SUCH UNDERWRITER UNDER THE
REGISTRATION STATEMENT WHICH RESULTED IN SUCH LOSSES.  IF THE ALLOCATION
PROVIDED BY THE IMMEDIATELY PRECEDING SENTENCE IS UNAVAILABLE FOR ANY REASON,
THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY SHALL CONTRIBUTE IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY SUCH RELATIVE BENEFITS BUT ALSO
THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY, ON THE ONE HAND, AND SUCH
INDEMNIFIED PARTY, ON THE OTHER HAND, IN CONNECTION WITH THE STATEMENTS OR
OMISSIONS WHICH RESULTED IN SUCH LOSSES AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  BENEFITS RECEIVED BY THE COMPANY AND THE GUARANTORS SHALL BE
DEEMED TO BE EQUAL TO THE TOTAL NET PROCEEDS FROM THE INITIAL PLACEMENT (BEFORE
DEDUCTING EXPENSES) AS SET FORTH IN THE FINAL MEMORANDUM.  BENEFITS RECEIVED BY
THE INITIAL PURCHASERS SHALL BE DEEMED TO BE EQUAL TO THE TOTAL PURCHASE
DISCOUNTS AND COMMISSIONS AS SET FORTH IN THE PURCHASE AGREEMENT, AND BENEFITS
RECEIVED BY ANY OTHER HOLDERS SHALL BE DEEMED TO BE EQUAL TO

 

17

--------------------------------------------------------------------------------


 


THE VALUE OF RECEIVING SECURITIES OR NEW SECURITIES, AS APPLICABLE, REGISTERED
UNDER THE ACT.  BENEFITS RECEIVED BY ANY UNDERWRITER SHALL BE DEEMED TO BE EQUAL
TO THE TOTAL UNDERWRITING DISCOUNTS AND COMMISSIONS, AS SET FORTH ON THE COVER
PAGE OF THE PROSPECTUS FORMING A PART OF THE REGISTRATION STATEMENT WHICH
RESULTED IN SUCH LOSSES.  RELATIVE FAULT SHALL BE DETERMINED BY REFERENCE TO,
AMONG OTHER THINGS, WHETHER ANY UNTRUE OR ANY ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT OR OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES
TO INFORMATION PROVIDED BY THE INDEMNIFYING PARTY, ON THE ONE HAND, OR BY THE
INDEMNIFIED PARTY, ON THE OTHER HAND, THE INTENT OF THE PARTIES AND THEIR
RELATIVE KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT
SUCH UNTRUE STATEMENT OR OMISSION.  THE PARTIES AGREE THAT IT WOULD NOT BE JUST
AND EQUITABLE IF CONTRIBUTION WERE DETERMINED BY PRO RATA ALLOCATION (EVEN IF
THE HOLDERS WERE TREATED AS ONE ENTITY FOR SUCH PURPOSE) OR ANY OTHER METHOD OF
ALLOCATION WHICH DOES NOT TAKE ACCOUNT OF THE EQUITABLE CONSIDERATIONS REFERRED
TO ABOVE.  NOTWITHSTANDING THE PROVISIONS OF THIS PARAGRAPH (D), NO PERSON
GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF
THE ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF
SUCH FRAUDULENT MISREPRESENTATION.  FOR PURPOSES OF THIS SECTION, EACH PERSON
WHO CONTROLS A HOLDER WITHIN THE MEANING OF EITHER THE ACT OR THE EXCHANGE ACT
AND EACH DIRECTOR, OFFICER, EMPLOYEE AND AGENT OF SUCH HOLDER SHALL HAVE THE
SAME RIGHTS TO CONTRIBUTION AS SUCH HOLDER, AND EACH PERSON WHO CONTROLS THE
COMPANY OR A GUARANTOR WITHIN THE MEANING OF EITHER THE ACT OR THE EXCHANGE ACT,
EACH OFFICER OF THE COMPANY AND THE GUARANTORS WHO SHALL HAVE SIGNED THE
REGISTRATION STATEMENT AND EACH DIRECTOR OF THE COMPANY AND THE GUARANTORS SHALL
HAVE THE SAME RIGHTS TO CONTRIBUTION AS THE COMPANY AND THE GUARANTORS, SUBJECT
IN EACH CASE TO THE APPLICABLE TERMS AND CONDITIONS OF THIS PARAGRAPH (D).


 


(E)           THE PROVISIONS OF THIS SECTION WILL REMAIN IN FULL FORCE AND
EFFECT, REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF ANY HOLDER OR
THE COMPANY OR ANY OF THE INDEMNIFIED PERSONS REFERRED TO IN THIS SECTION 6, AND
WILL SURVIVE THE SALE BY A HOLDER OF SECURITIES COVERED BY A REGISTRATION
STATEMENT.


 


7.             UNDERWRITTEN REGISTRATIONS.  (A) IF ANY OF THE SECURITIES OR NEW
SECURITIES, AS THE CASE MAY BE, COVERED BY ANY SHELF REGISTRATION STATEMENT ARE
TO BE SOLD IN AN UNDERWRITTEN OFFERING, THE MANAGING UNDERWRITERS SHALL BE
SELECTED BY THE MAJORITY HOLDERS AND SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.


 


(B)           NO PERSON MAY PARTICIPATE IN ANY UNDERWRITTEN OFFERING PURSUANT TO
ANY SHELF REGISTRATION STATEMENT, UNLESS SUCH PERSON (I) AGREES TO SELL SUCH
PERSON’S SECURITIES OR NEW SECURITIES, AS THE CASE MAY BE, ON THE BASIS
REASONABLY PROVIDED IN ANY UNDERWRITING ARRANGEMENTS APPROVED BY THE PERSONS
ENTITLED HEREUNDER TO APPROVE SUCH ARRANGEMENTS; AND (II) COMPLETES AND EXECUTES
ALL QUESTIONNAIRES, POWERS OF ATTORNEY, INDEMNITIES, UNDERWRITING AGREEMENTS AND
OTHER DOCUMENTS REASONABLY REQUIRED UNDER THE TERMS OF SUCH UNDERWRITING
ARRANGEMENTS.


 


8.             REGISTRATION DEFAULTS.  IF:


 

(A)           ON OR PRIOR TO THE 180TH DAY FOLLOWING THE DATE OF ORIGINAL
ISSUANCE OF THE SECURITIES, NEITHER THE EXCHANGE OFFER REGISTRATION STATEMENT
NOR THE SHELF REGISTRATION STATEMENT HAS BEEN FILED WITH THE COMMISSION; OR

 

18

--------------------------------------------------------------------------------


 

(B)                                 ON OR PRIOR TO THE 240TH DAY FOLLOWING THE
DATE OF ORIGINAL ISSUANCE OF THE SECURITIES, NEITHER THE EXCHANGE OFFER
REGISTRATION STATEMENT NOR THE SHELF REGISTRATION STATEMENT HAS BEEN DECLARED
EFFECTIVE; OR

 

(C)                                  ON OR PRIOR TO THE 45TH BUSINESS DAY AFTER
THE EXCHANGE OFFER REGISTRATION STATEMENT IS DECLARED EFFECTIVE, THE REGISTERED
EXCHANGE OFFER HAS NOT BEEN CONSUMMATED; OR

 

(D)                                 AFTER EITHER THE EXCHANGE OFFER REGISTRATION
STATEMENT OR THE SHELF REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE, SUCH
REGISTRATION STATEMENT THEREAFTER CEASES TO BE EFFECTIVE OR USABLE (SUBJECT TO
THE EXCEPTIONS CONTAINED IN THIS AGREEMENT) IN CONNECTION WITH RESALES OF THE
SECURITIES OR NEW SECURITIES IN ACCORDANCE WITH AND DURING THE PERIODS SPECIFIED
IN THIS AGREEMENT;

 

(each such event referred to in clauses (a) through (d), a “Registration
Default”), the Company shall pay liquidated damages (“Registration Default
Damages”) to the Holders of the Securities or New Securities, as the case may
be.  Registration Default Damages shall accrue at a rate of 0.25% per annum for
the first 90 days from and including the date of a Registration Default (which
rate shall be increased by an additional 0.25% per annum for each subsequent
90-day period that such Registration Default Damages continue to accrue,
provided that the rate of such Registration Default Damages may in no event
exceed 1.00% per annum) until all such Registration Defaults have been cured;
provided, however, that (1) upon the filing of the Registration Statement (in
the case of paragraph (a) above), (2) upon the effectiveness of the Registration
Statement (in the case of paragraph (b) above), (3) upon the consummation of the
Registered Exchange Offer (in the case of paragraph (c) above), or (4) upon the
effectiveness of the Registration Statement which had ceased to remain effective
(in the case of paragraph (d) above), Registration Default Damages shall cease
to accrue, but only if all Registration Defaults have been cured. 
Notwithstanding any provision herein to the contrary, the amount of Registration
Default Damages shall not increase because more than one of the circumstances
described in Section 8(a)-(d) has occurred and is pending.

 


9.                                       NO INCONSISTENT AGREEMENTS.  THE
COMPANY HAS NOT ENTERED INTO, AND AGREES NOT TO ENTER INTO, ANY AGREEMENT WITH
RESPECT TO THE SECURITIES OR THE NEW SECURITIES THAT IS INCONSISTENT WITH THE
RIGHTS GRANTED TO THE HOLDERS HEREIN OR THAT OTHERWISE CONFLICTS WITH THE
PROVISIONS HEREOF.


 


10.                                 AMENDMENTS AND WAIVERS.  THE PROVISIONS OF
THIS AGREEMENT MAY NOT BE AMENDED, QUALIFIED, MODIFIED OR SUPPLEMENTED, AND
WAIVERS OR CONSENTS TO DEPARTURES FROM THE PROVISIONS HEREOF MAY NOT BE GIVEN,
UNLESS THE COMPANY HAS OBTAINED THE WRITTEN CONSENT OF THE HOLDERS OF A MAJORITY
OF THE AGGREGATE PRINCIPAL AMOUNT OF THE REGISTRABLE SECURITIES OUTSTANDING;
PROVIDED THAT, WITH RESPECT TO ANY MATTER THAT DIRECTLY OR INDIRECTLY AFFECTS
THE RIGHTS OF ANY INITIAL PURCHASER HEREUNDER, THE COMPANY SHALL OBTAIN THE
WRITTEN CONSENT OF EACH SUCH INITIAL PURCHASER AGAINST WHICH SUCH AMENDMENT,
QUALIFICATION, SUPPLEMENT, WAIVER OR CONSENT IS TO BE EFFECTIVE. 
NOTWITHSTANDING THE FOREGOING (EXCEPT THE FOREGOING PROVISOS), A WAIVER OR
CONSENT TO DEPARTURE FROM THE PROVISIONS HEREOF WITH RESPECT TO A MATTER THAT
RELATES EXCLUSIVELY TO THE RIGHTS OF HOLDERS WHOSE SECURITIES OR NEW SECURITIES,
AS THE CASE MAY BE, ARE BEING SOLD PURSUANT TO A REGISTRATION STATEMENT AND THAT
DOES NOT DIRECTLY OR INDIRECTLY AFFECT THE RIGHTS OF

 

19

--------------------------------------------------------------------------------


 


OTHER HOLDERS MAY BE GIVEN BY THE MAJORITY HOLDERS, DETERMINED ON THE BASIS OF
SECURITIES OR NEW SECURITIES, AS THE CASE MAY BE, BEING SOLD RATHER THAN
REGISTERED UNDER SUCH REGISTRATION STATEMENT.


 


11.                                 NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR OR PERMITTED HEREUNDER SHALL BE MADE IN WRITING BY
HAND-DELIVERY, FIRST-CLASS MAIL, TELEX, TELECOPIER OR AIR COURIER GUARANTEEING
OVERNIGHT DELIVERY:


 

(A)                                  IF TO A HOLDER, AT THE MOST CURRENT ADDRESS
GIVEN BY SUCH HOLDER TO THE COMPANY IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 11, WHICH ADDRESS INITIALLY IS, WITH RESPECT TO EACH HOLDER, THE ADDRESS
OF SUCH HOLDER MAINTAINED BY THE REGISTRAR UNDER THE INDENTURE;

 

(B)                                 IF TO THE REPRESENTATIVES, INITIALLY AT THE
ADDRESS OR ADDRESSES SET FORTH IN THE PURCHASE AGREEMENT; AND

 

(C)                                  IF TO THE COMPANY, INITIALLY AT ITS ADDRESS
SET FORTH IN THE PURCHASE AGREEMENT.

 

All such notices and communications shall be deemed to have been duly given when
received.

 

The Initial Purchasers or the Company by notice to the other parties may
designate additional or different addresses for subsequent notices or
communications.

 


12.                                 REMEDIES.  EACH HOLDER, IN ADDITION TO BEING
ENTITLED TO EXERCISE ALL RIGHTS PROVIDED TO IT HEREIN, IN THE INDENTURE OR IN
THE PURCHASE AGREEMENT OR GRANTED BY LAW, INCLUDING RECOVERY OF LIQUIDATED OR
OTHER DAMAGES, WILL BE ENTITLED TO SPECIFIC PERFORMANCE OF ITS RIGHTS UNDER THIS
AGREEMENT.  THE COMPANY AGREES THAT MONETARY DAMAGES WOULD NOT BE ADEQUATE
COMPENSATION FOR ANY LOSS INCURRED BY REASON OF A BREACH BY IT OF THE PROVISIONS
OF THIS AGREEMENT AND HEREBY AGREES TO WAIVE IN ANY ACTION FOR SPECIFIC
PERFORMANCE THE DEFENSE THAT A REMEDY AT LAW WOULD BE ADEQUATE.  NOTWITHSTANDING
THE FOREGOING, THE REGISTRATION DEFAULT DAMAGES ARE INTENDED TO CONSTITUTE THE
SOLE MONETARY DAMAGES THAT A HOLDER MAY COLLECT AS A RESULT OF THE OCCURRENCE OF
ANY OF THE CONDITIONS DESCRIBED IN SECTIONS 8(A) — (D) AND ANY OBLIGATIONS THAT
RESULT IN ANY SUCH CONDITION, OTHER THAN THE COSTS AND EXPENSES ASSOCIATED WITH
ENFORCING THEIR RIGHTS THEREUNDER.


 


13.                                 SUCCESSORS.  THIS AGREEMENT SHALL INURE TO
THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO, THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, INCLUDING, WITHOUT THE NEED FOR AN EXPRESS ASSIGNMENT OR
ANY CONSENT BY THE COMPANY THERETO, SUBSEQUENT HOLDERS OF SECURITIES AND THE NEW
SECURITIES, AND THE INDEMNIFIED PERSONS REFERRED TO IN SECTION 6 HEREOF.  THE
COMPANY HEREBY AGREES TO EXTEND THE BENEFITS OF THIS AGREEMENT TO ANY HOLDER OF
SECURITIES AND THE NEW SECURITIES, AND ANY SUCH HOLDER MAY SPECIFICALLY ENFORCE
THE PROVISIONS OF THIS AGREEMENT AS IF AN ORIGINAL PARTY HERETO.


 


14.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED
IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL AND ALL
OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

 

20

--------------------------------------------------------------------------------


 


15.                                 HEADINGS.  THE SECTION HEADINGS USED HEREIN
ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION HEREOF.


 


16.                                 APPLICABLE LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.  THE
PARTIES HERETO EACH HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.


 


17.                                 SEVERABILITY.  IN THE EVENT THAT ANY ONE OF
MORE OF THE PROVISIONS CONTAINED HEREIN, OR THE APPLICATION THEREOF IN ANY
CIRCUMSTANCES, IS HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT FOR ANY
REASON, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF ANY SUCH PROVISION IN EVERY
OTHER RESPECT AND OF THE REMAINING PROVISIONS HEREOF SHALL NOT BE IN ANY WAY
IMPAIRED OR AFFECTED THEREBY, IT BEING INTENDED THAT ALL OF THE RIGHTS AND
PRIVILEGES OF THE PARTIES SHALL BE ENFORCEABLE TO THE FULLEST EXTENT PERMITTED
BY LAW.


 


18.                                 SECURITIES HELD BY THE COMPANY, ETC. 
WHENEVER THE CONSENT OR APPROVAL OF HOLDERS OF A SPECIFIED PERCENTAGE OF
PRINCIPAL AMOUNT OF SECURITIES OR NEW SECURITIES IS REQUIRED HEREUNDER,
SECURITIES OR NEW SECURITIES, AS APPLICABLE, HELD BY THE COMPANY OR ITS
AFFILIATES (OTHER THAN SUBSEQUENT HOLDERS OF SECURITIES OR NEW SECURITIES IF
SUCH SUBSEQUENT HOLDERS ARE DEEMED TO BE AFFILIATES SOLELY BY REASON OF THEIR
HOLDINGS OF SUCH SECURITIES OR NEW SECURITIES) SHALL NOT BE COUNTED IN
DETERMINING WHETHER SUCH CONSENT OR APPROVAL WAS GIVEN BY THE HOLDERS OF SUCH
REQUIRED PERCENTAGE.

 

21

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company, the Guarantors and the several Initial Purchasers.

 

 

Very truly yours,

 

TALECRIS BIOTHERAPEUTICS HOLDINGS CORP.

 

 

 

 

 

 

By:

/s/ Lawrence Stern

 

 

Name:

 

 

Title:

 

 

 

 

TALECRIS BIOTHERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

/s/ Lawrence Stern

 

 

Name:

 

 

Title:

 

 

 

 

TALECRIS PLASMA RESOURCES INC.

 

 

 

 

 

 

 

By:

/s/ Lawrence Stern

 

 

Name:

 

 

Title:

 

The foregoing Agreement is hereby confirmed and
accepted as of the date first above written.

 

Morgan Stanley & Co. Incorporated
Citigroup Global Markets Inc.
Goldman, Sachs & Co.
Wells Fargo Securities, LLC

 

For themselves and the other several Initial Purchasers
named in Schedule I to the Purchase Agreement.

 

By:

Morgan Stanley & Co. Incorporated

 

 

 

 

 

 

 

By:

/s/ Peter Zippelius

 

 

Name: Peter Zippelius

 

 

Title: Vice President

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Each broker-dealer that receives new securities for its own account pursuant to
the Exchange Offer must acknowledge that it will deliver a prospectus in
connection with any resale of such new securities.  The Letter of Transmittal
states that by so acknowledging and by delivering a prospectus, a broker-dealer
will not be deemed to admit that it is an “underwriter” within the meaning of
the Act.  This prospectus, as it may be amended or supplemented from time to
time, may be used by a broker-dealer in connection with resales of new
securities received in exchange for securities where such securities were
acquired by such broker-dealer as a result of market-making activities or other
trading activities.  The company has agreed that, starting on the expiration
date and ending on the earlier of (i) the 90th day following the expiration date
(or such longer period extended on a day-for-day basis if the company restricts
the use of the prospectus during such period) and (ii) such time as no
broker-dealer holds any new securities resale of which requires compliance with
the prospectus delivery requirements of the Act, it will make this prospectus
available to any broker-dealer for use in connection with any such resale. See
“Plan of Distribution”.

 

A-1

--------------------------------------------------------------------------------


 

ANNEX B

 

Each broker-dealer that receives new securities for its own account in exchange
for securities, where such securities were acquired by such broker-dealer as a
result of market-making activities or other trading activities, must acknowledge
that it will deliver a prospectus in connection with any resale of such new
securities.  See “Plan of Distribution”.

 

B-1

--------------------------------------------------------------------------------


 

ANNEX C
PLAN OF DISTRIBUTION

 

Each broker-dealer that receives new securities for its own account pursuant to
the Exchange Offer must acknowledge that it will deliver a prospectus in
connection with any resale of such new securities.  This prospectus, as it may
be amended or supplemented from time to time, may be used by a broker-dealer in
connection with resales of new securities received in exchange for securities
where such securities were acquired as a result of market-making activities or
other trading activities.  The company has agreed that, starting on the
expiration date and ending on the earlier of (i) the 90th day following the
expiration date (or such longer period extended on a day-for-day basis if the
company restricts the use of the prospectus during such period) and (ii) such
time as no broker-dealer holds any new securities resale of which requires
compliance with the prospectus delivery requirements of the Act (such period,
“Exchange Offer Registration Period”), it will make this prospectus, as amended
or supplemented, available to any broker-dealer for use in connection with any
such resale.  In addition, until                     ,                     , all
dealers effecting transactions in the new securities may be required to deliver
a prospectus.

 

The company will not receive any proceeds from any sale of new securities by
brokers-dealers.  New securities received by broker-dealers for their own
account pursuant to the Exchange Offer may be sold from time to time in one or
more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the new securities or a combination of such
methods of resale, at market prices prevailing at the time of resale, at prices
related to such prevailing market prices or negotiated prices.  Any such resale
may be made directly to purchasers or to or through brokers or dealers who may
receive compensation in the form of commissions or concessions from any such
broker-dealer and/or the purchasers of any such new securities.  Any
broker-dealer that resells new securities that were received by it for its own
account pursuant to the Exchange Offer and any broker or dealer that
participates in a distribution of such new securities may be deemed to be an
“underwriter” within the meaning of the Act and any profit of any such resale of
new securities and any commissions or concessions received by any such persons
may be deemed to be underwriting compensation under the Act.  The Letter of
Transmittal states that by acknowledging that it will deliver and by delivering
a prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Act.

 

During the Exchange Offer Registration Period, the company will promptly send
additional copies of this prospectus and any amendment or supplement to this
prospectus to any broker-dealer that requests such documents in the Letter of
Transmittal.  The company has agreed to pay all expenses incident to the
Exchange Offer (including the expenses of one counsel for the holder of the
securities) other than commissions or concessions of any brokers or dealers and
will indemnify the holders of the securities (including any broker-dealers)
against certain liabilities, including liabilities under the Act.

 

[If applicable, add information required by Regulation S-K Items 507 and/or
508.]

 

C-1

--------------------------------------------------------------------------------


 

ANNEX D

 

Rider A

 

PLEASE FILL IN YOUR NAME AND ADDRESS BELOW IF YOU ARE A BROKER-DEALER AND WISH
TO RECEIVE 10 ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY
AMENDMENTS OR SUPPLEMENTS THERETO.

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Rider B

 

If the undersigned is not a Broker-Dealer, the undersigned represents that it
acquired the New Securities in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of New Securities
and it has no arrangements or understandings with any person to participate in a
distribution of the New Securities.  If the undersigned is a Broker-Dealer that
will receive New Securities for its own account in exchange for Securities, it
represents that the Securities to be exchange for New Securities were acquired
by it as a result of market-making activities or other trading activities and
acknowledges that it will deliver a prospectus in connection with any resale of
such New Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Act.

 

D-1

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Guarantors:

 

TALECRIS BIOTHERAPEUTICS, INC.

 

TALECRIS PLASMA RESOURCES INC.

 

A-1

--------------------------------------------------------------------------------